Citation Nr: 0923576	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-05 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to separate 10 percent ratings for tinnitus 
in each ear.

2.  Entitlement to a disability rating greater than 
20 percent for degenerative disc and degenerative joint 
disease from L1-S1.

3.  Entitlement to a separate compensable rating for sciatica 
of the right lower extremity, associated with degenerative 
disc and degenerative joint disease from L1-S1.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 2000.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to a disability rating greater than 10 percent 
for lumbar spine disability, denied entitlement to a 
disability rating greater than 10 percent for tinnitus, and 
also denied entitlement to service connection for sciatica of 
the right lower extremity.  

A December 2007 rating decision assigned a 20 percent 
disability rating to the Veteran's lumbar spine disability 
and also determined that sciatica of the right lower 
extremity was a noncompensable part of this rating.  This 
determination resolved the Veteran's claim of service 
connection for sciatica of the right lower extremity.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Although an increased rating was granted during the course of 
the appeal, the lumbar spine issue remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  In his 
February 2008 substantive appeal, the Veteran requested a 
separate compensable evaluation for sciatica of the right 
lower extremity.  Entitlement to a separate compensable 
evaluation for sciatica of the right lower extremity is 
considered part of the Veteran's service-connected lumbar 
spine disability and is discussed below.


FINDINGS OF FACT

1.  The current single 10 percent ratting assigned to the 
Veteran's service-connected tinnitus is the maximum available 
rating under VA rating criteria. 

2.  The Veteran's service-connected lumbar spine disability 
is productive of limitation of range of motion, but without 
limitation of forward flexion to 30 degrees or less, and no 
findings of ankylosis; with no evidence of incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months.

3.  The Veteran's right leg sciatica is manifested by mild 
incomplete paralysis which is wholly sensory.


CONCLUSIONS OF LAW

1.  There is no legal basis for assigning separate 10 percent 
disability ratings for the Veteran's tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
(DC) 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a disability rating greater than 20 
percent for degenerative disc and degenerative joint disease 
from L1-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), DC's 5235-5243 
(2008).

3.  The criteria for a separate 10 percent rating for 
sciatica of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.124a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The Veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus disability.  
The RO denied the Veteran's request because under DC 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The Veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
Veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).    

Increased rating

VCAA

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in VCAA letters issued in February 2006 
and October 2006.  The letters predated the December 2006 
rating decision.  See id.  Collectively, the VCAA letters 
notified the Veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The February 2006 and October 2006 letters have clearly 
advised the Veteran of the evidence necessary to substantiate 
his claims. 

In the instant case, in August 2008, VA sent notice to the 
Veteran providing the rating criteria for a higher rating for 
the spine and notifying the Veteran of what needed to be 
shown in order to qualify for an increased rating.  The 
notice fully informed the Veteran that he may submit medical 
evidence as well as lay observations and employer statements 
in support of his claim and gave examples of such evidence.  
Thus, the Board finds that the requirements set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), have been 
met.  

In October 2006, January 2008, and August 2008, the Veteran 
was provided with notice of the types of evidence necessary 
to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision, as such initial notice was provided prior to 
issuance of the rating decision on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records from Beale Air Force Base.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in June 2007.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Lumbar spine

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

In June 2007, the Veteran underwent a VA examination.  It was 
noted that the Veteran was employed in a full-time capacity 
as a construction project manager.  The Veteran reported 
taking Valium once a week for muscle strain and Vicodin once 
every two weeks for pain.  He reported a flare-up every 1 to 
2 weeks to a level 6 and higher on a 10 point scale, and his 
daily pain is at a level of 1 to 4.  Pain is precipitated by 
walking or standing longer than 45 minutes, sitting longer 
than 45 minutes, and any bending or lifting of more than 40 
pounds.  He typically has morning stiffness relieved by 
stretching.  He misses work once a month because of back pain 
and reports decreased concentration at work because of back 
pain.  His work is mostly unaffected because he does mostly 
administrative work.  He goes in the field and lifts tools 
once a month, which could precipitate back pain.  He denied 
any incapacitating episodes of low back pain within the last 
12 months.  He reported right sciatic nerve injury due to his 
lumbar spine.  He reported right leg pain once a day in the 
morning that lasts for 45 minutes and goes away after 
stretching.  The pain travels down to the foot.  This occurs 
in the morning and then is resolved by stretching.  He has 
sensation in his feet and denies weakness of the legs.  He 
denies any alteration in bowel or bladder function.  

On physical examination, his spine was tender at the right 
lumbar sciatic notch area and also at the thoracic spine.  He 
had normal spinal curvatures.  Flexion of the spine was 50 
degrees, at which point he had pain, and was repeated three 
times for a DeLuca factor of 10 degrees with function limited 
by pain, fatigability, lack of endurance, without loss of 
coordination.  Rotation of the spine was 45 degrees 
bilaterally with pain at 45 degrees, repeated three times for 
a DeLuca factor of 2 degrees with function limited by pain, 
fatigability, lack of endurance, without loss of 
coordination.  Lateral bending with pain at 30 degrees 
bilaterally, repeated three times for a DeLuca factor of 5 
degrees with function limited by pain, fatigability, lack of 
endurance, without loss of coordination.  He had normal 
strength of the muscles in the lower extremities.  
Dorsiflexion and plantarflexion of the foot tested against 
resistance with normal strength.  He had normal sensation in 
the toes and feet.  The examiner diagnosed degenerative disc 
disease and degenerative joint disease from L5-S1 noted on x-
ray as well as degenerative joint disease at L1/2/4/5; and, 
sciatica, right leg, due to his lumbar spine disability.

The Veteran's disability is rated under DC 5242 pertaining to 
degenerative arthritis of the spine.  As detailed, 
degenerative arthritis of the spine will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In consideration of the rating criteria for diseases of the 
spine, a disability rating in excess of 20 percent is not 
warranted.  As detailed, on examination in June 2007, flexion 
was limited to 50 degrees and on repetition limited to 40 
degrees.  In light of these objective findings, the Board 
finds that the 20 percent rating assigned is appropriate 
under the rating criteria.  A 40 percent rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the thoracolumbar spine 30 degrees or 
less, even in consideration of repetitive motion.  As such, 
based on the objective findings of record, the Veteran's 
disability does not meet the criteria for a disability rating 
in excess of 20 percent.

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, there have been no 
findings of spasms or neurological symptoms such as bowel or 
bladder impairment.  As will be discussed in detail below, 
the Board has determined that a separate compensable rating 
is warranted for right side sciatica due to his lumbar spine 
disability.  With regard to the rating criteria for 
intervertebral disc syndrome, there is no evidence that the 
Veteran has incapacitating episodes of at least 4 weeks but 
less than 6 weeks.  As detailed, on examination in June 2007, 
the Veteran denied any incapacitating episodes.  Thus, a 
disability rating in excess of 20 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  While acknowledging that the June 2007 
VA examination report reflects pain, fatigability, and lack 
of endurance on repeated range of motion testing, such 
symptomatology has been considered in assigning the 20 
percent disability rating.  The 20 percent disability rating 
adequately compensates him for any pain and functional loss.  

The assignment of an extra-schedular rating also was 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  The Board acknowledges the Veteran's 
report that he misses work once a month due to back pain, and 
experiences pain and decreased concentration while at work 
due to his back disability.  VA's General Counsel has noted 
"mere assertions or evidence that a disability interferes 
with employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the Veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Per the Veteran, he 
works in a full-time capacity as a construction project 
manager, and reports that his work is mostly unaffected 
because he does mostly administrative work.  Thus, the 
evidence does not warrant an extraschedular rating due to 
interference with employability.  Additionally, the objective 
evidence does not reflect frequent periods of hospitalization 
due to the lumbar spine disability.  Accordingly, the Board 
finds that the impairment resulting from the Veteran's spine 
disorder is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

Separate compensable rating for sciatica of the right lower 
extremity

As discussed above, the June 2007 examiner diagnosed 
sciatica, right leg, due to his lumbar spine disability.  

The sciatic nerve is rated pursuant to 38 C.F.R. § 4.124a, 
DC 8520.  Under DC 8520, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  "Moderate" incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating; "moderately severe" 
incomplete paralysis warrants a 40 percent rating; and, 
"severe, with marked muscular atrophy" incomplete paralysis 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8520.  
The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

The Board finds that the evidence supports a disability 
rating of 10 percent for mild incomplete paralysis due to his 
sciatica, effective January 24, 2006, which is the date of 
receipt of the Veteran's increased rating claim.  Such rating 
is assigned based on the Veteran's complaints of daily right 
leg pain extending to his foot, and his February 2008 lay 
statement in which he complained that his right foot catches 
on the floor when walking.  While the VA examination noted 
that the Veteran had normal sensation in his feet, affording 
the Veteran the benefit of the doubt, the Board has 
determined that a 10 percent disability rating is warranted 
for such sciatica symptomatology.  As detailed, the June 2007 
examiner determined that the Veteran had normal strength in 
the muscles and normal sensation in the toes and feet.  Based 
on such objective findings, the Veteran's sciatica is wholly 
sensory, and such findings support only a characterization of 
mild sensory loss, thus a 20 percent disability rating is not 
warranted for sciatica, right side.  See 38 C.F.R. § 4.124a, 
DC 8520.  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the Veteran's sciatica 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that 38 C.F.R. 
§ 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, the 
Board finds that a separate 10 percent disability rating is 
warranted for sciatica of the right lower extremity from 
January 24, 2006, and a rating greater than 20 percent 
disabling for the Veteran's service-connected lumbar spine 
disability is not warranted.  


ORDER

Entitlement to a 10 percent rating for sciatica of right 
lower extremity is granted, effective January 24, 2006, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

Entitlement to a disability rating greater than 20 percent 
for degenerative disc and degenerative joint disease, L1-S1, 
is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


